THE THIRTEENTH COURT OF APPEALS

                                    13-14-00263-CV


                         In the Interest of B. S. S., Jr., A Child


                                  On appeal from the
                     County Court at Law of Aransas County, Texas
                            Trial Cause No. A-13-7065-FL


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 23, 2014.